DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a modulating means" in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


The limitation, “modulating means” is described in the specification as a modulating body with outer wall and passage through the wall (see claim 1 and paragraphs 20, 28 and 43).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 16-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Altschuler (US 5,820,133 A).
In regards to claim 1, Altshuler teaches a flow control valve (see fig. 1), comprising: a body (24) defining: a cavity therein (cavity of housing 24 containing rotor 26, see fig. 1), the cavity having a peripheral wall positioned radially about a pivot axis (wall 30 of the housing 24 enveloping rotor 26, figs. 1 and 17-23), a first outlet (at least 68, 74, 62, 56) fluidly connected to the cavity via a first opening defined in the peripheral wall of the cavity (see fig. 1), a second outlet (at least 74, 68, 62, 56, 80) fluidly connected to the cavity via a second opening defined in the peripheral wall of the cavity (see fig. 1), a first inlet (at least 46, 50, 62, 56) fluidly connected to the cavity via a third opening defined in the peripheral wall of the cavity (see fig. 1), and a second inlet (at least 50, 46, 62, 56) fluidly connected to the cavity 
a) a first range of angular positions (see fig. 18), in which i) the passageway fluidly connects the first outlet to the first inlet (via 110E and 110F and passage 126, see fig. 18), and ii) the outer wall of the modulating body blocks the second opening and the fourth opening (wall 90 blocking 50 and 74, see fig. 18 and blocking fluid passage between 50 and 62; and 62 and 74, see fig. 18 and col. 3, lines 21-63; col. 6, lines 25-38); 
b) a second range of angular positions (see fig. 16), in which i) the passageway fluidly connects the second outlet to the second inlet (via 110A and 110B and passage 118, see fig. 16; via 110G and 110H and passage 122, see fig. 16), and ii) the outer wall of the modulating body blocks the first and the third opening (wall 90 and 114 blocking 56 from 46, see fig. 16; and blocking 74 from 50, 62, see fig. 16 and col. 3, lines 21-63; col. 6, lines 25-38); 
c) a third range of angular positions (in a position where 110G and 110H partially align with 56 and 68 respectively, see figs. 16 and 19-23), in which i) the passageway fluidly connects the first outlet and the second outlet to the second inlet (56 as an inlet connects with outlets 68 and 80, see figs. 19-23 and col. 6, line 54 – col. 7, line 3), and ii) the outer wall of the modulating body blocks the third opening (wall 90 blocks inlet 46, see fig. 16 and col. 7, lines 4-18); and 
d) a fourth position, in which the outer wall of the modulating body blocks the third opening and the fourth opening (inlet 46 is blocked and inlet 62 is blocked by wall 114 to access outlet 74, see figs. 15-23; Also while rotating rotor 26 from the position of fig. 15 into fig. 17, inlets 46 and 50 are at least partially blocked by the wall 90, see fig. 23 and col. 7, lines 4-18).
In regards to claim 2, Altshuler teaches an actuator (control mechanism 104, see fig. 1) mounted to the body of the flow control valve (see fig. 1), the actuator being operatively connected to the modulating body to pivot the modulating body about the pivot axis (see col. 3, lines 6-20): a) in the first range of angular positions, the second range of angular positions and the third range of angular positions, and b) to the fourth position (see rejection of claim 1 above, where rotation of the rotor 26 by shaft 98, which is selectively rotated by control mechanism 104 achieves the first through fourth positions, see figs. 15-23).
In regards to claim 3, Altshuler teaches that the passageway and the outer wall of the modulating body are shaped such that the modulating body is pivotable within the first range of angular positions to block a part of the first opening with the outer wall of the modulating body to modulate fluid flow through the first opening (see figs. 19-23 and col. 7, lines 4-18; Also see below annotated fig. 23 and 21; where the inlet/outlet openings and the opening angles of the inlets and outlets are much less than 90 degrees, which implies that the modulation valve rotor 26 is shaped to allow/block part of the openings; in addition, gap between openings is clearly shown in figs. 15-18).
In regards to claim 4, Altshuler teaches that the passageway and the outer wall of the modulating body are shaped such that the modulating body is pivotable within the first range of angular positions to block a part of the third opening with the outer wall of the modulating body to modulate fluid flow through the first opening (see figs. 19-23 and col. 7, lines 4-18; Also see below annotated fig. 23 and 21; where the inlet/outlet openings and the opening angles of the inlets and outlets are much less than 90 degrees, which implies that the modulation valve rotor 26 is shaped to allow/block part of the openings; in addition, gap between openings is clearly shown in figs. 15-18).
In regards to claim 5, Altshuler teaches that the passageway and the outer wall of the modulating body are shaped such that the modulating body is pivotable within the second range of angular positions to block a part of the fourth opening with the outer wall of the modulating body to modulate fluid flow through the second opening (see figs. 19-23 and col. 7, lines 4-18; Also see below annotated fig. 23 and 21; where the inlet/outlet openings and the opening angles of the inlets and outlets 
In regards to claim 6, Altshuler teaches that the passageway and the outer wall of the modulating body are shaped such that the modulating body is pivotable within the second range of angular positions to block a part of the second opening with the outer wall of the modulating body to modulate fluid flow through the second opening (see figs. 19-23 and col. 7, lines 4-18; Also see below annotated fig. 23 and 21; where the inlet/outlet openings and the opening angles of the inlets and outlets are much less than 90 degrees, which implies that the modulation valve rotor 26 is shaped to allow/block part of the openings; in addition, gap between openings is clearly shown in figs. 15-18).
In regards to claim 7, Altshuler teaches that the passageway and the outer wall of the modulating body are shaped such that the modulating body is pivotable within the third range of angular positions to block a part of the secnod opening with the outer wall of the modulating body to modulate fluid flow through the second opening (see figs. 19-23 and col. 7, lines 4-18; Also see below annotated fig. 23 and 21; where the inlet/outlet openings and the opening angles of the inlets and outlets are much less than 90 degrees, which implies that the modulation valve rotor 26 is shaped to allow/block part of the openings; in addition, gap between openings is clearly shown in figs. 15-18).
In regards to claim 8, Altshuler teaches that the passageway and the outer wall of the modulating body are shaped such that the modulating body is pivotable within the third range of angular positions to block a part of the fourth opening with the outer wall of the modulating body to modulate fluid flow through the second opening (see figs. 19-23 and col. 7, lines 4-18; Also see below annotated fig. 23 and 21; where the inlet/outlet openings and the opening angles of the inlets and outlets are much less than 90 degrees, which implies that the modulation valve rotor 26 is shaped to allow/block part of the openings; in addition, gap between openings is clearly shown in figs. 15-18).

    PNG
    media_image1.png
    558
    535
    media_image1.png
    Greyscale

In regards to claim 9, Altshuler teaches that the modulating body is generally cylindrical (see figs. 19-23 and col. 3, lines 6-10); b) the outer wall of the modulating body is a sidewall of the modulating body (see figs. 15-23), the sidewall being parallel to the pivot axis (axis 102 parallel to sidewall, see fig. 20); c) the peripheral wall of the cavity defines a cylindrical shape (30 having a cylindrical shape, col. 2, lines 10-14); d) the pivot axis passes through a centre of the modulating body and through a centre of the cylindrical shape of the peripheral wall (see figs. 1 and 15-23); and e) the sidewall of the cylinder and the peripheral wall of the cavity are shaped such that there is a predetermined clearance between the sidewall of the cylinder and the peripheral wall of the cavity (cylindrical shapes of 30 and 90, where 26 rotates within 30, see figs. 1 and 19-23).
In regards to claim 16, Altshuler teaches a flow control valve (see fig. 1), comprising: a body (24) defining: a cavity therein (cavity of housing 24 containing rotor 26, see fig. 1), a first outlet (at least 68, 74, 62, 56) fluidly connected to the cavity (see fig. 1), a second outlet (at least 74, 68, 62, 56, 80) in fluid communication with the cavity (see fig. 1), a first inlet (at least 46, 50, 62, 56) fluidly connected to the cavity (see fig. 1), and a second inlet (at least 50, 46, 62, 56) fluidly connected to the cavity (see fig. 1); and a modulating valve (rotor 26 and cylindrical shaft 98) being disposed at least in part in the cavity (see fig. 1), the modulating valve operable by being pivotable about the pivot axis (rotor 26 rotates about vertical axis 102 of the shaft 98, see col. 3, lines 8-16; and figs. 16-22), the modulating valve operable in: 
a) a first mode, (see fig. 18), in which i) the valve 26 fluidly connects the first outlet to the first inlet (via 110E and 110F and passage 126, see fig. 18), and ii) maintains a closing position for the second outlet and the second inlet (wall 90 blocking 50 and 74, see fig. 18 and blocking fluid passage between 50 and 62; and 62 and 74, see fig. 18 and col. 3, lines 21-63; col. 6, lines 25-38); the closed position of the second outlet providing one of: no flow, and marginal flow of fluid through the second outlet, the closed position of the second inlet providing one of: no flow, and marginal flow of fluid through the second inlet (at least partially blocking the flow through second inlet and outlet, see fig. 18);
b) a second mode (see fig. 16), in which i) the valve 26 fluidly connects the second outlet to the second inlet (via 110A and 110B and passage 118, see fig. 16; via 110G and 110H and passage 122, see fig. 16), and ii) maintains a closing position for the first outlet and the first inlet (wall 90 and 114 blocking 56 from 46, see fig. 16; and blocking 74 from 50, 62, see fig. 16 and col. 3, lines 21-63; col. 6, lines 25-38); the closed position of the first outlet providing one of: no flow, and marginal flow of fluid through the first outlet, the closed position of the first inlet providing one of: no flow, and marginal flow of fluid through the first inlet (at least partially blocking the flow through first inlet and outlet, see fig. 16);
c) a third mode (in a position where 110G and 110H partially align with 56 and 68 respectively, see figs. 16 and 19-23), in which i) the valve 26 fluidly connects the first outlet and the second outlet to the second inlet (56 as an inlet connects with outlets 68 and 80, see figs. 19-23 and col. 6, line 54 – col. 7, 
d) a fourth mode, in which the valve 26 maintains the first and second inlets in the closed position (inlet 46 is blocked and inlet 62 is blocked by wall 114 to access outlet 74, see figs. 15-23; Also while rotating rotor 26 from the position of fig. 15 into fig. 17, inlets 46 and 50 are at least partially blocked by the wall 90, see fig. 23 and col. 7, lines 4-18).
In regards to claim 17, Altshuler teaches that the modulating valve (26) is operable in a fifth mode, in which the valve 26 fluidly connects the first outlet to the second inlet (56 as an inlet connects with outlets 68, see figs. 16, 19-23 and col. 6, line 54 – col. 7, line 3), and ii) maintains a closing position for the first inlet and the second outlet (wall 90 blocks outlet 74 from inlet 50, see figs. 1 and 16 and col. 7, lines 4-18).
In regards to claim 18, Altshuler teaches that the modulating valve (26) is operable to module flow through first outlet when the valve is in the first mode (via 110E and 110F and passage 126, see fig. 18 and col. 3, lines 21-63; col. 6, lines 25-38); wherein the modulating valve modulates fluid flow through the first outlet (see figs. 19-23 and col. 7, lines 4-18; Also see below annotated fig. 23 and 21; where the inlet/outlet openings and the opening angles of the inlets and outlets are much less than 90 degrees, which implies that the modulation valve rotor 26 is shaped to allow/block part of the openings; in addition, gap between openings is clearly shown in figs. 15-18).
In regards to claim 19, Altshuler teaches that the modulating valve (26) is operable to module flow through first inlet when the valve is in the first mode (via 110E and 110F and passage 126, see fig. 18 and col. 3, lines 21-63; col. 6, lines 25-38); wherein the modulating valve modulates fluid flow through the first inlet (see figs. 19-23 and col. 7, lines 4-18; Also see below annotated fig. 23 and 21; where the inlet/outlet openings and the opening angles of the inlets and outlets are much less than 90 degrees, which implies that the modulation valve rotor 26 is shaped to allow/block part of the openings; in addition, gap between openings is clearly shown in figs. 15-18).
In regards to claim 20, Altshuler teaches that the modulating valve (26) is operable to module flow through second outlet when the valve is in the second mode (via 110A and 110B and passage 118, see fig. 16; via 110G and 110H and passage 122, see fig. 16); wherein the modulating valve modulates fluid flow through the second outlet (see figs. 19-23 and col. 7, lines 4-18; Also see below annotated fig. 23 and 21; where the inlet/outlet openings and the opening angles of the inlets and outlets are much less than 90 degrees, which implies that the modulation valve rotor 26 is shaped to allow/block part of the openings; in addition, gap between openings is clearly shown in figs. 15-18).
In regards to claim 21, Altshuler teaches that the modulating valve (26) is operable to module flow through second inlet when the valve is in the second mode (via 110A and 110B and passage 118, see fig. 16; via 110G and 110H and passage 122, see fig. 16); wherein the modulating valve modulates fluid flow through the second inlet (see figs. 19-23 and col. 7, lines 4-18; Also see below annotated fig. 23 and 21; where the inlet/outlet openings and the opening angles of the inlets and outlets are much less than 90 degrees, which implies that the modulation valve rotor 26 is shaped to allow/block part of the openings; in addition, gap between openings is clearly shown in figs. 15-18).
In regards to claim 22, Altshuler teaches that the modulating valve (26) is operable to module flow through second outlet when the valve is in the third mode (in a position where 110G and 110H partially align with 56 and 68 respectively, see figs. 16 and 19-23; and col. 6, line 54 – col. 7, line 3); wherein the modulating valve modulates fluid flow through the second outlet (see figs. 19-23 and col. 7, lines 4-18; Also see below annotated fig. 23 and 21; where the inlet/outlet openings and the opening angles of the inlets and outlets are much less than 90 degrees, which implies that the modulation valve rotor 26 is shaped to allow/block part of the openings; in addition, gap between openings is clearly shown in figs. 15-18).
In regards to claim 23, Altshuler teaches that the modulating valve (26) is operable to module flow through second inlet when the valve is in the third mode (in a position where 110G and 110H partially align with 56 and 68 respectively, see figs. 16 and 19-23; and col. 6, line 54 – col. 7, line 3); wherein the modulating valve modulates fluid flow through the second inlet (see figs. 19-23 and col. 7, 

    PNG
    media_image1.png
    558
    535
    media_image1.png
    Greyscale


In regards to claim 24, Altshuler teaches that the cavity has a peripheral wall positioned radially about a pivot axis (wall 30 of the housing 24 enveloping rotor 26, figs. 1 and 17-23); the pivot axis passing through the body of the flow control valve (axis 102, see fig. 20), the first outlet, the second outlet, the first inlet, and the second inlet are defined in the peripheral wall of the cavity (see fig. 1); the 
a) when the modulating valve is in the first mode, the passageway fluidly connects the first outlet to the first inlet (via 110E and 110F and passage 126, see fig. 18), and ii) the outer wall of the modulating body blocks the second opening and the fourth opening (wall 90 blocking 50 and 74, see fig. 18 and blocking fluid passage between 50 and 62; and 62 and 74, see fig. 18 and col. 3, lines 21-63; col. 6, lines 25-38); 
b) when the modulating valve is in the second mode, the passageway fluidly connects the second outlet to the second inlet (via 110A and 110B and passage 118, see fig. 16; via 110G and 110H and passage 122, see fig. 16), and ii) the outer wall of the modulating body blocks the first and the third opening (wall 90 and 114 blocking 56 from 46, see fig. 16; and blocking 74 from 50, 62, see fig. 16 and col. 3, lines 21-63; col. 6, lines 25-38); 
c) when the modulating valve is in the third mode, the passageway fluidly connects the first outlet and the second outlet to the second inlet (56 as an inlet connects with outlets 68 and 80, see figs. 19-23 and col. 6, line 54 – col. 7, line 3), and ii) the outer wall of the modulating body blocks the third opening (wall 90 blocks inlet 46, see fig. 16 and col. 7, lines 4-18); and 
d) a) when the modulating valve is in the fourth mode, in which the outer wall of the modulating body blocks the third opening and the fourth opening (inlet 46 is blocked and inlet 62 is blocked by wall 114 to access outlet 74, see figs. 15-23; Also while rotating rotor 26 from the position of fig. 15 into fig. 17, inlets 46 and 50 are at least partially blocked by the wall 90, see fig. 23 and col. 7, lines 4-18); wherein the valve blocks the inlets and the outlets such that there is one of: no flow, and marginal flow of fluid through the inlets/outlets (at least partially blocking the flow through inlets or outlets, see figs. 15-23 and also see above annotated figs. 21 and 23).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altschuler (US 5,820,133 A) as applied to claim 1 above and further in view of Seefeldt (US 2008/0098760 A1) and Froemke (US 2019/0072292 A1) and Seefeldt (US 2008/0276638 A1) hereinafter referred as Seefeldt'638.
In regards to claim 11, Altshuler teaches a hydronic system (water conditioning system, see col. 1, lines 9-14 and col. 2, lines 3-9) comprising the flow control valve (valve 20 used in the liquid conditioning system).
However, Altshuler does not explicitly teach a fan operable to create an airstream; b) a refrigeration circuit, the refrigerant circuit including: i) a condenser having a condenser fluid inlet conduit and a condenser fluid outlet conduit, the condenser fluid outlet conduit being fluidly connected to the second inlet of the flow control valve, ii) a compressor, iii) an expansion valve, and iv) a direct expansion coil, the direct expansion coil being connected to the fan via an air conduit such that the airstream passes 
Seefeldt teaches a fan (44, 51) operable to create an airstream (see paragraphs 34-35); b) a refrigeration circuit (refrigerant circuit through compressors 12, 14, see fig. 1 and paragraph 34), the refrigerant circuit including: i) a condenser (20) having a condenser fluid inlet conduit (conduit between separator 52 and condenser 20) and a condenser fluid outlet conduit (conduit between condenser 20 and valve 26, see fig. 1), the condenser fluid outlet conduit being fluidly connected to the second inlet of a flow control valve (to the second inlet of 4-way valve 26, see fig. 1 and paragraph 28), ii) a compressor (12, 14), iii) an expansion valve (46, TXV near 18, see fig. 1), and iv) a direct expansion coil (evaporator 24, evaporator 16, see paragraph 40), the direct expansion coil being connected to the fan (44 near coil 18) via an air conduit such that the airstream passes through the direct expansion coil (), the condenser, the compressor, the expansion valve, and the direct expansion coil being interconnected via a refrigerant conduit such that when the refrigerant circuit is charged with a predetermined quantity of refrigerant, the refrigerant circuit is operable to cool the direct expansion coil to cool the airstream (air stream from indoor is cooled by passing the air through the evaporator 18 by fan 44, see paragraphs 34 and 40); c) a hydronic heating coil (16), the hydronic heating coil: i) having a hydronic heating coil inlet conduit (inlet 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flow control valve and hydronic system of Altshuler by Seefeldt to include fan, compressor condenser, expansion valve, expansion coil and hydronic heating coil in connection with the flow control valve in order to incorporate heating and cooling systems within one system and eliminate the need for separate heating cooling systems which are not economically justified and to efficiently provide energy for water heater in both heating and cooling modes (see paragraphs 2-4 and abstract, Seefeldt).
Altshuler also does not explicitly teach that the heating coil is connected to the fan via the air conduit downstream of the direct expansion coil such that the airstream passes through the hydronic heating coil after passing through the direct expansion coil, and being operable to heat the airstream passing through the hydronic heating coil; and a condenser bypass conduit fluidly connecting the condenser fluid inlet conduit to the first inlet of the flow control valve.
However, Froemake teaches that the heating coil is connected to the fan (fan in front of coil 336, see fig. 3) via the air conduit downstream of the direct expansion coil such that the airstream passes through the hydronic heating coil (coil 336) after passing through the direct expansion coil (coil 322), and being operable to heat the airstream passing through the hydronic heating coil (see paragraphs 82-83 and fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flow control valve and hydronic system of Altshuler by Froemake to include an air conduit where the heating coil is downstream of the direct expansion coil such that the 
Altshuler also does not explicitly teach a condenser bypass conduit fluidly connecting the condenser fluid inlet conduit to the first inlet of the flow control valve.
However, Seefeldt’638 teaches a condenser bypass conduit (via valve 70, condenser 18 is bypassed) fluidly connecting the condenser fluid inlet conduit to the first inlet of the flow control valve (30, see fig. 3 and paragraph 78).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flow control valve and hydronic system of Altshuler by Seefeldt’638 to include a condenser bypass conduit fluidly connecting the condenser fluid inlet conduit to the first inlet of the flow control valve in order to allow the fluid to retain the heat gained at coil 20 before return to compressor while preventing the fluid from losing the acquired heat at the condenser 18 (see paragraph 78, Seefeldt’638).

Allowable Subject Matter
Claims 13, 14 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MERAJ A SHAIKH/Examiner, Art Unit 3763